Per Curiam.
The right to prove how much plaintiff, employee, had earned elsewhere during the term of his contract, after his dismissal from his position, is an essential and integral part of defendant’s case, and the erroneous denial of its motion for an examination before trial left it without any practical means of reducing the amount of damages claimed by plaintiff. (Handel v. Co-ed Dressmakers, Inc.., 216 App. Div. 838.)
Judgment and order reversed, with thirty dollars costs to appellant to abide the event, and motion granted. Examination to proceed at Part 1 of the Municipal Court, borough of Manhattan, Ninth District, on the 27th of December, 1926, at ten A. M.
All concur; present, Bijur, O’Malley and Levy, JJ.